Citation Nr: 1735072	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  08-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to July 26, 2010, and in excess of 20 percent thereafter for the service-connected instability of the right knee.

2.  Entitlement to a separate compensable evaluation for dislocated semilunar cartilage of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1993 to January 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for instability of the right knee.  In October 2010, the RO assigned a 20 percent staged rating for instability of the right knee, effective July 26, 2010.  The Veteran did not withdraw his increased rating claim, and thus his claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35   (1993).  In June 2011, a videoconference hearing was held before the undersigned. A transcript is associated with the record.  In January 2014 and March 2015, this matter was remanded for further development.

In March 2016, the Board denied the Veteran's claim.  The Veteran subsequently appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2017 Joint Motion for Remand (JMR), the Court vacated the Board's denial of the claim and remanded it back to the Board for additional consideration consistent with the terms of the JMR.  Specifically, the parties agreed that remand was required because the Board erred when it provided an inadequate statement of reasons or bases for its determination that the Veteran was not entitled to a separate rating under 38 C.F.R. § 4.71a, DC 5258 because the criteria had to be satisfied simultaneously.  The JMR noted that the criteria contemplated under DC 5258 do not require that they satisfied simultaneously, as long as they are satisfied in the applicable rating period.  See Tatum v. Shinseki, 
23 Vet. App. 152 (2009).  The parties to the JMR also agree that remand was warranted for the Board to reconcile the evidence in its determination that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was not raised.


FINDINGS OF FACT

1.  Prior to July 26, 2010, the Veteran's service-connected right knee instability was not shown to be manifested by more than mild instability.

2.  From July 26, 2010, the Veteran's service-connected right knee instability is not shown to be manifested by more than moderate instability.

3.  Throughout the periods on appeal, the Veteran has been shown to have had a meniscectomy of the right knee with symptoms that have included frequent episodes of locking, pain and effusion.


CONCLUSIONS OF LAW

1.  Prior to July 26, 2010, a rating in excess of 10 percent is not warranted for the Veteran's service-connected right knee instability.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016). 

2.  From July 26, 2010, a rating in excess of 20 percent is not warranted for the Veteran's service-connected right knee instability.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).

3.  Throughout the entire appeal period, the criteria for a separate rating of 20 percent, but no higher, for dislocated semilunar cartilage of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in July 2006 and January 2007, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's pertinent post-service medical records are associated with the record.  The Board notes that during the June 2011 hearing, the Veteran testified that he had a letter from a VA physician assistant (J.R.) regarding his right knee instability.  The record was held open for an additional 15 days following the hearing to allow the Veteran to submit the letter; however, he did not do so.  As a result, the Board remanded this matter in January 2014 and March 2015 to attempt to obtain this record.  Following the Board remands, the Veteran was advised that VA was trying to locate a copy of the letter from J.R. dated in May 2008, but that VA was unable to find this evidence and that the Veteran should submit a copy if in his possession.  In response, all that was received is a duplicate copy of a June 2008 statement from J.R. discussing the Veteran's right knee instability that was previously included in the record.  Although the June 2008 statement is slightly different from the May 2008 statement from J.R. read into the record during the June 2011 hearing, the Board concludes that it has exhausted its efforts to receive a copy of this statement.  Nevertheless, a copy of this statement has been read into the record during the Veteran's hearing and thus, is considered in evaluating the Veteran's claim on appeal.

The Veteran underwent VA examinations to assess the severity of his right knee in September 2007, April 2008, July 2010, and March 2014.  The Board finds that the reports of these examinations are adequate for rating purposes.  The examinations were thorough and contained the findings needed to address the issue on appeal.  With respect to knee instability, in VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other diagnostic codes for a manifestation of limitation of motion, indicating different symptomatology.  As such, while the Court in Correia, found that adequate VA examinations require joint testing for pain on both active and passive motion and weight-bearing and nonweight bearing, such testing would not be necessary as to an instability determination.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.   The Veteran has not identified any pertinent evidence that remains outstanding.  As such, VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the June 2011 hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim, specifically the current severity of the Veteran's right knee instability.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) were satisfied.

II.  Increased Initial Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his right knee instability is more severe than currently reflected by his 10 and 20 percent ratings. 

In April 2006, the Veteran presented for treatment complaining of right knee pain.  A physical examination revealed no obvious effusion or any laxity.  Range of motion was full.  The assessment was chronic knee pain.  A May 2006 treatment record notes effusion in the right knee and slight ACL laxity, but no instability. 

In a November 2006 statement, the Veteran reported that his right knee is worsening and that he now has a Baker's cyst on the back of his knee.

A December 2006 orthopedic surgery consultation record notes a positive Lachman test, but no medial or lateral instability.  A February 2007 record notes that the Veteran reported pain with palpation, but that there was no swelling, effusion, or tenderness, and while there was positive laxity of the ACL, there was no instability. 

In a May 2007 statement, the Veteran indicated that even with physical therapy, his right knee will not improve.  He stated that he cannot work full time and cannot stand or sit for long periods of time.

In June 2007, the Veteran reported that he has a right knee brace, but does not wear it because it makes his right lower extremity weaker.  He stated, however, that it was more difficult to walk without a brace.  Flexion was noted as limited to 90 degrees due to pain.

On September 2007 VA joints examination, it was noted that the Veteran was diagnosed with a lateral meniscus tear and an ACL tear following a training injury in 1996 and underwent arthroscopic surgery at that time.  Since 2004, the Veteran reported having increased pain in the right knee which has limited his activities.  Functional limitations on standing were noted as can stand for up to 2 hours.  Functional limitations on walking were noted as cannot walk longer than a mile or on uneven ground.  Joint symptoms reported included right knee giving way, instability, pain, stiffness, and weakness.  There were no episodes of dislocation or subluxation, locking episodes, or effusion reported.  Severe flare-ups were noted to occur monthly.  The Veteran indicated that during flare-ups, his knee swells and limits his activities, causing him to miss work, remain in bed, and ice the knee.

On physical examination, range of motion studies showed flexion from 15 to 105 degrees with pain beginning at 90 degrees and extension from 105 to 15 degrees with pain beginning at 105 degrees.  There was no additional limitation of motion on repetitive use.  November 2006 knee X-rays showed no interval change (compared to previous diagnostic imaging conducted 5 months and 2 years prior), osteoarthrosis with modest lateral compartment narrowing, and calcification within the popliteal fossa probably within a Baker's cyst.  The diagnosis was noted as residuals of right knee traumatic arthritis and removal of the meniscus, now with synovial osteochondroma.  The examiner noted that the disability would cause significant effects on the Veteran's occupational activities, causing decreased mobility and problems with lifting and carrying.

A January 2008 record notes that the Veteran has slight laxity of the ACL, but that all other ligaments are intact.  There was also no effusion or joint swelling. 

In a January 2008 statement, the Veteran indicated that his right knee locked into place at least 12 times a day.  In an additional January 2008 statement, the Veteran reported that he cannot sleep through the night due to his knee locking into place.

A February 2008 right knee MRI report indicates that the right ACL was not visualized suggesting a chronic tear, absence of the posterior horn of the medial meniscus, which could be related to prior surgery, medial and lateral joint compartment osteoarthritis, small knee joint effusion, and a baker's cyst containing a small ossific body.

In a March 2008 statement, the Veteran's Operations Manager at Everett Sports Center, S.R., indicated that the Veteran has not been able to work a full 40-hour work week without being in severe pain and that he has missed work due to his knee looking up or swelling.

On April 2008 VA joints examination, the Veteran reported some pain, some intermittent swelling, and a tendency for the knee to give out on him if he attempts to jump or twist, or even when walking rapidly on uneven ground.  He indicated that he does not use a cane, crutch, or a brace.  He reported losing some time from work due to his knee problem. 

On physical examination, there was evidence of minimal effusion and minimal crepitus on flexion and extension of the knee.  Lachman sign appeared negative.  Range of motion studies showed 20 degrees of extension and 130 degrees of flexion.  The diagnosis was noted as internal derangement of the right knee with medial and lateral osteoarthritis of the knee.  The examiner noted that the right knee condition causes a mild to moderate effect on the Veteran's activities of daily living and employment.  The examiner indicated that the Veteran experienced some pain associated with mobilization of the joint, as well as some degree of alleged instability, with only a mild degree of medial collateral ligament laxity noted on examination.  The examiner concluded that it is likely that some flare-ups may occur and cause increased effusion and further limitation in flexion by 15-20 degrees.  Further, the examiner noted that progression of the osteoarthritis is likely to occur through the years.

In the Veteran's April 2008 substantive appeal, he indicates that because he has no ACL in his right knee, he has severe instability.  He reported wearing his knee brace all the time except for when he is sleeping.  In an additional April 2008 statement, the Veteran indicates that his right knee gives out on him if he does not wear a brace, and that occasionally he has to use a cane.  He reported that his right knee locks up at least once to twice a day.  He stated that he had to stop working full time and experiences problems with sitting and standing.

In a May 2008 statement, D.I., the Veteran's direct supervisor from November 30, 2006, until February 2008, indicated that the Veteran missed a significant amount of work due to right knee pain and discomfort and frequently needed to leave work early due to knee pain.

In a June 2008 statement from a physician assistant at the VA Medical Center in Manchester, New Hampshire, J.R., it was noted that the Veteran has chronic pain and instability due to internal derangement of the right knee, and that the condition is made worse by activities like squatting and climbing. 

In a June 2008 statement from the Veteran, he indicates that he has severe instability in his right knee.

A July 2008 record notes that the Veteran was seen in the emergency room complaining of right knee pain and indicating that his knee locked up.  The record notes that pain was reported at a level 6 (out of 10) and that the Veteran can bend his knee.  An examination revealed no varus or valgus laxity and no anterior or posterior drawer sign.  The discharge diagnosis was right knee pain with effusion, suspect arthritis.

In December 2008, the Veteran reported that three months prior, he was walking down his stairs when his right knee gave out; unstable knee was noted.

A March 2009 record notes that the Veteran falls often because of no ACL in his right knee.  In October 2009, the Veteran reported that his knee locks during sleep and that he has a brace and wears it on "bad days."  The assessment was right knee pain improved with Tramadol and a brace.

An April 2010 record notes that the right knee extends to 160 degrees.  In January 2011, it was noted that the Veteran has full range of motion in the knees.

On July 2010 VA joints examination, the Veteran reported that he is unable to fully straighten the knee and experiences significant giving away sensation.  He reported knee swelling and pain on motion.  He stated that he is employed as a printer and reported that most of his work is sedentary.

On physical examination, there was mild effusion of the knee and some tender spurs on the medial condyle of the femur.  There was pain on rotation of the joint and moderate cruciate laxity.  The collateral ligaments were intact, both laterally and medially.  Range of motion studies showed extension to 25 degrees and flexion from 25 to 95 degrees.  There was pain during extremes of extension and flexion.  The examiner noted that with flare-ups, the Veteran could lose an additional 10-15 degrees of flexion.  The diagnosis was posttraumatic arthritis and moderate anterior cruciate deficiency.  The examiner noted that the knee caused moderate effects on the Veteran's activities of daily living and employment. 

In June 2011, the Veteran testified that his right knee locks up approximately three to four times a month, and that when it locks up, he is unable to walk properly without a cane for at least a few days.  He also reported "bone on bone grinding," stated he cannot flex it or pull it back far, and stated that his knee continues to worsen.  He testified that his knee instability is very severe and that he has to wear a brace at all times.  He stated that he is only working part-time because he cannot stand up for very long and walking and squatting tend to be difficult.  The Veteran further indicated that he has fallen many times and that his knee gives out approximately once or twice a month.

In a March 2014 statement, the Veteran indicated that he has no flexibility and climbing a set of stairs or sitting on a toilet is near impossible.

On March 2014 VA knee examination, the diagnosis noted was posttraumatic arthritis of the right knee.  The Veteran reported he wears a brace to prevent giving way of the knee while walking.  He also reported experiencing flare-ups, and stated that if he does near wear his brace, giving way will lead to pain and swelling.  Right knee range of motion studies showed flexion to 85 degrees with objective evidence of painful motion at 75 degrees and extension to 40 degrees with objective evidence of painful motion at 40 degrees.  There was no additional limitation in range of motion following repetitive-use testing.  However, the examiner did note that during flare-ups or after prolonged activities, pain, weakness, and fatigue may combine to further limit flexion by 10 to 15 degrees.

Functional loss was noted as less movement than normal, weakened movement, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was also pain on palpation.  Muscle strength testing was 3/5 (active movement against gravity).  Regarding joint stability testing, anterior instability and posterior instability testing was 1+ (0-4 millimeters) and medial-lateral instability testing was normal.  The examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner also noted that the Veteran had a meniscus condition and that symptoms included frequent episodes of joint pain and joint effusion.  It was noted that the Veteran underwent a meniscectomy in 1995 and that residuals include arthritis.  The Veteran was not shown to have any painful and/or unstable scars, or any other pertinent physical findings.  The examiner noted that the Veteran uses a cane occasionally. 

Diagnostic testing showed right knee arthritis, but no evidence of patellar subluxation or any other significant diagnostic test findings.  Regarding functional impact, the examiner indicated that while the Veteran's knee impacts his ability to work in that it limits his walking, kneeling, climbing, and lifting, the Veteran continues to work full-time.  Following an examination and review of the record, the examiner indicated that he reviewed the conflicting medical evidence and that there is no recurrent subluxation of the right knee.  He stated that there is some mild instability of the cruciate ligaments, but no functional limitation on employment.

Prior to July 26, 2010, the Veteran's right knee instability has been rated 10 percent under DC 5257 for knee instability.  Since July 26, 2010, the Veteran's right knee instability has been rated 20 percent.  DC 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

A close review of the record found that during the period prior to July 26, 2010, the preponderance of the evidence is against finding that a rating in excess of 10 percent is warranted based on instability.  The evidence does not show or approximate more than mild instability of the knee.  In this regard, April and May 2006 treatment records noted no evidence of laxity or instability.  Similarly, December 2006 and February 2007 records note a positive Lachman test, but indicate no evidence of medial or lateral instability.  The Board acknowledges that the Veteran has reported severe instability; however, the VA examiner after a full review of the record and examination of the Veteran, found that there was no more than a mild degree of medial collateral ligament laxity.  Moreover, while a June 2008 statement from the Veteran's VA physician assistant indicates that the Veteran has chronic pain and instability in his right knee, such finding is consistent with the 10 percent rating currently assigned, which contemplates slight recurrent subluxation or lateral instability of the knee.  The June 2008 statement does not indicate the severity of the instability, but instead reflects only that the Veteran has suffered from chronic instability.  Further, when the Veteran was seen in July 2008 in the emergency room complaining of right knee pain and reporting that his knee locked up, an examination revealed no varus or valgus laxity and no anterior or posterior drawer sign.  Considering this evidence, the Board concludes that a rating in excess of 10 percent under DC 5257 for instability is not warranted prior to July 26, 2010.

Following a review of the evidence, the preponderance of the evidence is also against finding that a rating in excess of 20 percent is warranted based on instability for the appeal period since July 26, 2010.  The evidence does not show or approximate more than moderate instability of the knee.  In this regard, on July 2010 VA examination, the examiner noted moderate cruciate laxity.  Based on this finding, the Veteran's rating for right knee instability was increased to 20 percent, effective July 26, 2010, (the date of the examination).  The Board acknowledges that the Veteran testified that his right knee continues to worsen and that it locks up approximately three to four times a month.  Based on his contentions, the Board afforded him an additional opportunity for a VA examination to assess the current severity of his right knee disability, and specifically his right knee instability.  On March 2014 VA examination, the examiner noted there was no evidence or history of recurrent patellar subluxation/dislocation and that joint stability testing showed no more than 1+ for anterior instability and posterior instability testing and normal medial-lateral instability testing.  Significantly, the examiner found no more than mild instability of the cruciate ligaments.  Thus, the evidence does not show or approximate a disability picture suggestive of more than moderate instability symptomatology.  Considering this evidence, the Board concludes that a rating in excess of 20 percent under DC 5257 for instability is not warranted from July 26, 2010.

The Board notes the Veteran is separately rated for right knee posttraumatic arthritis with synovial osteochondroma.  Separate ratings may be assigned for knee disability under Codes 5257 and 5010 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The Veteran has not appealed the rating for right knee arthritis and is specifically only appealing the matter of right knee instability.  Accordingly, this analysis will not undertake further discussion of the codes relating to arthritis and limitation of motion.

With respect to Codes 5258 and 5259 the Veteran has been shown to have had a meniscectomy of the right knee.  In determining whether a separate rating is warranted under these codes, the Board must decide whether separate and distinct symptoms exist or whether there is overlapping symptomatology such that only a single rating is appropriate.  The critical element in permitting the assignment of more than one evaluation under different diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of another condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Under DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under DC 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a.

In the March 2016 decision, the Board found that a separate rating under DC 5258 was not warranted, because although the Veteran's right knee has been shown to be manifested by pain and occasional effusion or occasional locking, it has not been shown to be manifested by frequent episodes of locking, pain, and effusion into the joint due to dislocated semilunar cartilage.

However, as noted above, the February 2017 JMR stated that remand was required because the Board erred when it provided an inadequate statement of reasons or bases for its determination that the Veteran was not entitled to a separate rating under 38 C.F.R. § 4.71a, DC 5258 because the criteria had to be satisfied simultaneously.  The JMR noted that the criteria contemplated under DC 5258 do not require that they satisfied simultaneously, as long as they are satisfied in the applicable rating period.  See Tatum, 23 Vet. App. 152.  

After reconsidering the evidence of record in light of the February 2017 JMR, the Board finds that during the period on appeal, the Veteran has been shown to have had a meniscectomy of the right knee with symptoms that have included frequent episodes of locking, pain and effusion.  As early as January 2008, the Veteran has competently and credibly reported experiencing multiple episodes per day of locking of his right knee.  In April 2008, he stated his right knee locks up at least once to twice a day.  In June 2011, the Veteran testified at his Board hearing that his right knee locks up approximately three to four times a month, and that when it locks up, he is unable to walk properly without a cane for at least a few days.  The March 2014 VA examination report also noted that the Veteran had a meniscus condition and that symptoms included frequent episodes of joint pain and joint effusion.  As such, the Board finds that the Veteran has met the criteria under DC 5258 and is entitled to a separate 20 percent disability rating throughout the appeal period.

With regard to DC 5259, the Veteran has reported pain, which has been attributed to his arthritis with limitation of motion (which is not currently on appeal) and to his meniscal condition.  However, although the Veteran has been shown to have pain on motion, by affording him a separate rating under DC 5259 in addition to the 20 percent disability rating the Board is presently granting under DC 5258, he would be compensated twice for the same symptoms, which would clearly constitute pyramiding.  Therefore, a separate 10 percent rating under Code 5259 is not permitted.

The Board has next considered whether a higher rating is warranted based on related functional limitations (DeLuca factors).  Although an analysis of the DeLuca factors is typically done in conjunction with limitation of motion codes, the Board has evaluated whether the Veteran's right knee instability has caused any related functional limitations not currently being compensated.  In this regard, the Board notes that on September 2007 VA examination, the diagnosis noted was residuals of right knee traumatic arthritis and removal of the meniscus with synovial osteochondroma, which the examiner found would cause decreased mobility and problems with lifting and carrying.  This finding suggests that it is the Veteran's arthritis causing functional impairment and not merely his service-connected instability.  Additionally, during his April 2008 VA examination, the examiner found that the Veteran's right knee condition (diagnosed as internal derangement of the right knee with medial and lateral osteoarthritis; i.e., not just instability) would have no more than a mild to moderate effect on the Veteran's activities of daily living and employment.  Similarly, at his July 2010 VA examination, the Veteran was diagnosed with posttraumatic arthritis and moderate anterior cruciate deficiency, which the examiner found would cause moderate effects on his activities of daily living and employment.  This suggests that it is not only the Veteran's instability that would cause (no more than) moderate impairment, but it is also the Veteran's arthritis.  Further, on March 2014 VA examination, functional loss was noted to be less movement than normal, weakened movement, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight bearing; however, the examiner found no more than mild instability present, suggesting that the Veteran's instability is not the primary contributor to his functional loss.  Thus, while there is evidence of instability during the two appeal periods concerning the Veteran's service-connected disability, it is not shown or suggested that such instability causes functional impairment warranting or approximating an increased rating.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As noted above, the parties to the February 2017 JMR also agreed that remand was warranted for the Board to reconcile the evidence in its determination that the issue of entitlement to a TDIU was not raised.  The Veteran has alleged throughout the period on appeal that his right knee disability has affected his ability to work.  The evidence of record certainly shows that the Veteran experiences functional limitations due to his right knee.  Notably, the September 2007 VA examination report stated knee swelling limited the Veteran's activity and caused him to miss work, which resulted in increased absenteeism.  An April 2008 VA examination noted the Veteran missed some work as a result of his knee problems.  A July 2010 VA examination report noted the Veteran worked as a printer and stated that most of his work was sedentary.  The March 2014 VA examination report also noted the Veteran worked full-time with limited walking, kneeling, climbing or lifting at his job.  

The February 2017 JMR specifically asked the Board to consider discrepancies in the record concerning whether the Veteran was a full-time or part-time employee.  The Board finds that a March 2008 statement from the Veteran's manager clarifies the working status of the Veteran.  In the letter, the Veteran's manager stated that the Veteran is classified as a part-time employee.  However, he was asked to work full-time.  The letter goes onto state that the Veteran has not been able to work a full 40-hour work week without being in severe pain, and the manager described the Veteran's attendance record has "not been the best during his time here."  The Veteran's letter also stated that the Veteran's job as a printer did not require any physical work, but did require the Veteran to stand for the duration of his job.

In sum, at no time during the period on appeal has the Veteran ever alleged that he was unable to maintain or sustain substantially gainful employment due solely to his right knee instability disability.  While the evidence in the record certainly shows functional limitations due to his service-connected right knee disabilities, which has been manifested by right knee pain and work absenteeism, the evidence weighs against a finding that the Veteran has been unable to maintain substantially gainful employment as a result of his right knee instability.  Therefore, the Board finds that the issue of entitlement to TDIU has not been reasonably raised by the record and further consideration of TDIU is not warranted in this case.

The Board notes neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that a rating in excess of 10 percent for instability of the right knee for the period prior to July 26, 2010, is not warranted.  The Board further finds that since July 26, 2010, a schedular evaluation in excess of 20 percent is not warranted.  Finally, the Board finds that a separate evaluation of 20 percent is warranted under DC 5258 for semilunar dislocated cartilage with frequent episodes of locking, pain and effusion.


ORDER

Prior to July 26, 2010, a rating in excess of 10 percent for right knee instability is denied.

From July 26, 2010, a rating in excess of 20 percent for right knee instability is denied.

For the entire appeal period, a separate disability rating of 20 percent, but no higher, for dislocated semilunar cartilage of the right knee is granted subject to the controlling regulations governing monetary awards.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


